              Case 3:17-cv-01153-AC         Document 69     Filed 08/26/19   Page 1 of 5




      Scott D. Eads, OSB #910400
      Email: seads@schwabe.com
      Cristin A. Wagner, OSB #185822
      Email: cwagner@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503 .222-9981

      Attorneys for Defendant Leupold & Stevens, Inc.

      Scott E. Davis, OSB #022883
      Email: scott.davis@klarquist.com
      Todd M. Siegel, OSB #001049
      Email: todd.siegel@klarquist.com
      James E. Geringer, OSB #951783
      Email: j ames. geringer@klarquist.com
      KLARQUIST SPARKMAN, LLP
      121 S.W. Salmon St., Ste. 1600
      Po1iland, Oregon 97204
      Telephone: 503.595-5300

      Attorneys for Plaintiffs Lightforce USA, Inc.
      and HVRT Corp.

                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



      LIGHTFORCE USA, INC. d/b/a                                             No. 3:l 7-cv-01153-AC
      NIGHTFORCE OPTICS and
      NIGHTFORCE USA, a Washington                    CONSENT JUDGMENT OF NON-
      corporation, and HVRT CORP., a                  INFRINGEMENT OF U.S. PATENT
      Washington corporation,                         NOS. 6,453,595; 8,707,608; AND 8,966,806

                       Plaintiffs,

            vs.

      LEUPOLD & STEVENS, INC., an Oregon
      corporation,

                       Defendant.

                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   CONSENT JUDGMENT OF NON-INFRINGEMENT                                         Attorneys at Law
                                                                                         Pacwest Center
                                                                                  1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
                Case 3:17-cv-01153-AC           Document 69       Filed 08/26/19      Page 2 of 5




               Plaintiffs Lightforce USA, Inc. dba Nightforce Optics and Nightforce USA, and HVRT

     Corp. ("Plaintiffs") and Defendant Leupold & Stevens, Inc. ("Leupold") stipulate and agree to

     the Court's entry of the following Consent Judgment in resolution of certain of the claims and

     counterclaims made in the above-captioned action.

               This Consent Judgment is entered with respect to the following facts.

                 1.    On July 25, 2017, in the United States District Court for the District of Oregon,

           Plaintiffs filed a Complaint against Leupold for alleged infringement of, inter alia, U.S.

           Patent No. 6,453,595 ("the '595 patent"), U.S. Patent No. 8,707,608 ("the '608 patent"), U.S.

           Patent No. 8,966,806 ("the '806 patent"), and U.S. Patent No. 9,335,123 ("the '123 patent")

           (collectively the "Patents").

                2.    On October 10, 2017, Plaintiffs filed a First Amended Complaint including

           infringement contentions in which it identified the asserted claims as claims 1 and 5 of the

           '595 patent; claims 1-3, 7, 8, 10, 11, 14, 21-'23, 24-27, 29, and 31 of the '029 patent; claims

           1-3, 7, 8, 10, 11, 14, 21-27, 29, and 31 of the '630 Patent; claims 1-3, 7, 8, 10, 11, 14, 21-27,

           29, and 31 of the '608 patent; claims 1-3, 7, 8, 10, 11, 14, 17-27, 29, and 31 of the '806

           Patent, and claims 1-3, 7, 8, 10, 12, 13, 15, 17, 19, 21, 22, 24-28, 30, 32, 33, 35, 37, 38, 40,

           42,44,46,47,49-51,60-62,66,67,69, 71, 72, 74, 76, 78,80-87,91,92,94,96,9799, 101,

           103, and 105-110 of the '123 Patent; and identified the products accused of infringing the

           asserted claims of the '595 Patent, '608 Patent, and '806 Patent as Ilum. Impact-23 MOA,

           Ilum. Impact-29 MOA, Ilum. Impact-32 MOA, Ilum. Impact-45 MOA, TS-29 XI, and TS-32

           XI and CMR-W Grid reticles (collectively the "Accused Products"); and the asserted claims

           of the '123 Patent as Ilum. Impact-23 MOA, Ilum. Impact-29 MOA, Ilum. Impact-32 MOA,

           Ilum. Impact-45 MOA, TS-29 XI, and TS-32 XI.

                3.    On October 24, 2017, Leupold filed counterclaims against Plaintiffs seeking

           declaratory judgments that the Patents are invalid and not infringed.

                4.    Pursuant to the Court's Order dated January 25, 2018, Plaintiffs narrowed the
                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -     CONSENT JUDGMENT OF NON-INFRINGEMENT                                                Attorneys at Law
                                                                                                  Pacwest Center
                                                                                           1211 SW 5th Ave., Suite 1900
                                                                                               Portland, OR 97204
                                                                                             Telephone: 503.222.9981
                                                                                                Fax: 503.796.2900
                Case 3:17-cv-01153-AC          Document 69        Filed 08/26/19     Page 3 of 5




           asse1ied patents and claims to claim 1 of the '595 Patent; claims 1, 3, 27 and 29 of the '608

           Patent; claims 1, 3, 27, and 29 of the '806 Patent; and claims 1, 3, 13, 17, 22, 85, 87, 97, and

           110 of the '123 Patent (collectively "Asserted Claims).

                 5.   On May 15, 2019, the Court issued its Opinion and Order regarding disputed

           te1ms of the Asserted Claims (the "May 2019 Markman Ruling"). Among other terms, the

           Court construed the terms "cross-hair", "intersect", "intersection", and "primary vertical

           cross-hair."

                 6.   Plaintiffs concede that, under the May 2019 Markman Ruling, the Accused

           Products do not infringe any of the Asserted Claims of the '595 patent, the '608 patent, and

           the '806 patent, either literally or under the doctrine of equivalents, or under any oth~r theory

           of infringement. As construed by the Comi, the Accused Products fail to satisfy the "cross-

           hair", "intersection" and "intersect" terms. Plaintiffs and Leupold, therefore, stipulate to

           entry of this Consent Judgment that the Accused Products do not infringe the Asserted

           Claims of '595 patent, the '608 patent, and the '806 patent. Subject to Plaintiffs right of

           appeal, discussed below, this judgment is fully dispositive of all claims and counterclaims

           relating to the '595 patent, '608 patent, and '806 patent.

                7.    Notwithstanding the foregoing, Plaintiffs reserve the right to appeal this judgment

           as reliant upon the underlying May 2019 Markman Ruling after a Final Judgment is entered

           in this case. For the avoidance of doubt, Plaintiffs reserve no right of appeal with respect to

           the '595, '608 and '806 patents other than a challenge to the correctness of the May 2019

           Markman Ruling, which challenge may include Plaintiffs' disputed assertion that the Court

           did not consider ECF-60-1 as part of its Markman Ruling.

                8.    For the avoidance of doubt, the parties fmiher stipulate and agree that no appeal

           may be taken from this Consent Judgment until after judgment has been entered on all issues

           relating to the '123 patent, at which time this Consent Judgment shall be merged into an

           appealable Final Judgment. Defendant fmiher warrants that it will not assert ECF-60-1 as
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -     CONSENT JUDGMENT OF NON-INFRINGEMENT                                               Attorneys at Law
                                                                                                 Pacwest Center
                                                                                          1211 SW 5Ih Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
                Case 3:17-cv-01153-AC         Document 69       Filed 08/26/19     Page 4 of 5




           prior art against the '123 patent prior to entry of Final Judgment. However, if the Federal

           Circuit Court of Appeals were to reverse or amend the May 2019 Markman Ruling on

           appeal, Leupold reserves all rights with respect to its counterclaims of invalidity and non-

           infringement on remand.



              ACCORDINGLY, IT IS HEREBY ORDERED AND ADJUDGED THAT:

                  1. Consent Judgment of Non-Infringement of U.S. Patent Nos. 6,453,595;

                      8,707,608; and 8,966,806 is entered for Leupold and against the Plaintiffs.

                  2. No appeal shall be taken from this Consent Judgment until after entry of a Final

                      Judgment addressing all issues in the case.

                  3. Each paiiy shall bear its own costs and attorney's fees.




                                                            V ACOSTA
                                                            S ates Magistrate Judge




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -     CONSENT JUDGMENT OF NON-INFRINGEMENT                                               Attorneys at Law
                                                                                                 Pacwest Center
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
            Case 3:17-cv-01153-AC   Document 69   Filed 08/26/19   Page 5 of 5




     IT IS SO STIPULATED:



     DATED: August 21, 2019             By: s/ David A. Casimir
                                            Scott E. Davis, OSB #022883
                                           Todd M. Siegel, OSB #001049
                                           KLARQUIST SPARKMAN, LLP
                                           Telephone: 503.595.5300
                                           David A. Casimir, pro hac vice
                                           Email: dacasimir@casimirjones.com
                                           David W. Staple, pro hac vice
                                           Email: dwstaple@casimirjones.com
                                           CASIMIR JONES S.C.
                                           2275 Deming Way, Suite 310
                                           Middleton, WI 53562
                                           Telephone: 608.662.1277
                                           Of Attorneys for Plaintiffs
                                           Lightforce USA, Inc. and HVRT Corp.




     DATED: August 21, 2019             By: s/ Cristin A. Wagner
                                            Scott D. Eads, OSB #910400
                                           Cristin A. Wagner, OSB # 185 822
                                            SCHWABE, WILLIAMSON & WYATT, P.C.
                                           Telephone: 503.222.9981

                                           Of Attorneys for Defendant
                                           Leupold & Stevens, Inc.




                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -   CONSENT JUDGMENT OF NON-INFRINGEMENT                               Attorneys at Law
                                                                               Pacwest Center
                                                                        1211 SW 5th Ave., Suite 1900
                                                                            Portland, OR 97204
                                                                          Telephone: 503.222.9981
                                                                             Fax: 503.796.2900
